Mr. Justice Travieso
delivered the opinion of the Court.
This ease has to do with a claim of $3,743.89, the cost of electric materials and merchandise sold and delivered by the plaintiff corporation to the Municipality of Arecibo. The *328lower court gave judgment on the pleadings, in favor of the plaintiff, and taxed the defendant with costs, excluding attorney’s fees. The municipality appealed from the judgment entered against it and this Court, by order of January 31, 1940, (56 P.R.R. 16), dismissed the appeal as frivolous and affirmed the judgment.
The plaintiff corporation appealed from the judgment in so far as it had not been granted attorney’s fees and requested and obtained leave of this Court to have the case on appeal heard and decided by the certified copy of the notice of appeal filed by the appellant and the judgment roll filed by the municipality. (56 P.R.R. 76.)
The appeal filed by the plaintiff was submitted on March 19, 1941, and the parties did not appear.
We have examined the record of the case and the arguments set forth by the appellant to sustain its alleged right to obtain attorney’s fees which the lower court in its discretion did not grant. And not being convinced that the lower court abused its discretion in not doing so, we are of the opinion that the appeal should be dismissed, and the judgment appealed from affirmed.